Exhibit Employment Agreement This EMPLOYMENT AGREEMENT (hereafter “the Agreement” or “Agreement”) is dated as of January 26, 2007 by and between Financial Media Group, Inc., a Nevada corporation, (referred to as the “Company”) and Mr. Manu Ohri (the “Executive). WHEREAS, the Company is in the business of selling diversified media and advertising services (the “Business”); WHEREAS, the Executive is an experienced financial executive and has been employed by the Company; and WHEREAS, the Company and the Executive desire to retain their employment relationship and establish a contractual employment relationship with each other. NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1. Employment. The Company agrees to employ the Executive, and the Executive accepts employment with the Company, on the terms and conditions set forth herein. 2. Term. The term of employment (the “Employment Term”) under this Agreement shall commence as of the date hereof and continue, subject to the terms and conditions of this Agreement, for a period of thirty-six (36) months from such date.The Employment Term shall be renewed upon the mutual agreement of the Executive and Company. 3. Position. The Company shall employ the Executive for the Employment Term as itsExecutive Vice-President and Chief Financial Officer, to perform when and where necessary, such duties relating to the overall operations of the Company as may from time to time be assigned to the Executive by the President & Chief Executive Officer and Board of Directors.The Executive agrees to accept such employment and to devote his best efforts in and to the faithful in performing his duties hereunder subject to the general direction and control of the Board of Directors of the Company. 4. Elected to Board. The Company shall use its best efforts to cause the Executive to a) be elected to the Board of Directors of the Company at the next Annual Meeting of Shareholders of the Company, and b) provide Director’s & Officer’s insurance coverage during the tenure of employment. 5. Compensation. In consideration of the services to be rendered by the Executive for his duties pursuant to Section 3 of this Agreement, including, without limitation, any services rendered by the Executive as a director, officer or employee of the Company or of any of its subsidiaries, divisions or affiliated companies, and in full payment for the due and faithful performance of said services, the Company shall pay the Executive and the Executive agrees to accept an annual base salary at the rate of $150,000 for the twelve month period ended December 31, 2007; $172,500 for the year ended December 31, 2008 and $198,375 for the year ended December 31, 2009 (the “Base Compensation”).In addition to the Base Compensation, the Executive shall receive bonuses from the Company as determined by the Board of Directors based upon the performance of the Company. In the event that the Company is unable to pay to Executive the Base Compensation in cash, the Executive at his discretion and upon the consent and acceptance thereto by the President and Chief Executive Officer, may agree to receive restricted common shares for compensation earned, calculated at the closing price on the first trading day of the month of compensation earned, discounted by 50%. Payments to the Executive of his Base Compensation hereunder shall be made periodically on the dates established by the Company for payment of other executive employees, but not less frequently than once a month.All payments under this agreement shall be subject to all deductions and withholdings as required by law. Within thirty (30) days of the execution of this Agreement, the Company shall issue to the Executive an option to purchase 500,000 shares of the Company’s common stock at an exercise price of $1.25 per share (herein referred to as “Option”). Such
